The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 912 (AC 10605), is granted, limited to the following issues:
“1. Was the Appellate Court correct in concluding that any error in the trial court’s exclusion of the testimony of a defense expert witness, due to an alleged violation of a sequestration order, was harmless?
“2. Was the Appellate Court correct in concluding that the trial court acted properly in allowing the state to present forensic evidence in rebuttal and, if so, in preventing the defense from introducing surrebuttal evidence?”